DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 15 including the refrigerator further comprises a cover installable so as to cover the duct opening while the duct module is coupled to the module body and to form a portion of a rear wall of the storeroom, and having an opening so that, when the cover is installed, the cold air produced from the evaporator is guided through the opening of the duct module and then through the opening of the cover to the storeroom as required by claims 1 and 15.
Specifically, Cohen (US 2009/0000316) as modified by Flickinger (WO2012/130580) discloses many of the claimed features of claims 1 and 15 as outlined in the non-final Office action mailed August 2, 2021. However, neither Cohen, nor Flickenger nor any of the prior art of record disclose the refrigerator further comprises a cover installable so as to cover the duct opening while the duct module is coupled to the module body and to form a portion of a rear wall of the storeroom, and having an opening so that, when the cover is installed, the cold air produced from the evaporator is guided through the opening of the duct module and then through the opening of the cover to the storeroom. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763